DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. 


As per claim 3, Applicant argues that Purdy is concerned with the reduction in brightness and not with an increase thereof.

The Office agrees that the majority of Purdy’s disclosure is directed to examples of reductions in brightness. However. The Office respectfully disagrees that Purdy is not concerned with an increase in brightness. Paragraph 1 of Purdy et al, explicitly states wherein: One such capability commonly expected of a mobile device display is the ability to rapidly and smoothly fade or brighten the display in response to user input, programming, or external lighting conditions. In other words, Purdy et al. suggests that the method may be used for both fading/decreasing or brightening/increasing (by adjusting a desired luminance factor between 0 and 1, see paragraph 19). 

As per claim 3, Applicant further argues that “Lee and Purdy appear to have opposite teachings (increase v. decrease), and one skilled in the art would not be led to combine these opposite teachings and would not have been led to the claimed invention. Accordingly, the combination of references in the rejections and the rejections based thereon are improper. Hence, the claimed invention is not disclosed or suggested by these opposite teachings.”

The Office respectfully submits that the principle of operation of Lee does not seem to be dependent on whether the luminance in a particular area is increased or decreased, but by whether the luminance in a first area is higher or lower than the luminance in a second adjacent area (Fig. 6G). In other words, Lee requires a contrast in luminance/colors/transparency between different areas, so as to improve visibility. Purdy et al. discloses a specific method of increasing/decreasing luminance in a display area (by adjusting a scaling factor). The Office respectfully submits that the teachings of Lee and Purdy are complementary and that it would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Lee and Park, by using the luminance correction method of Purdy, for the purpose of improving the respond speed when performing brightness modification of adjacent areas.

As per claim 3, Applicant further argues wherein “In addition, there is no disclosure or suggestion, or even a hint, in Purdy about spot luminance increase due to a touch. Instead, in Purdy, a decrease is not in relation to a touch or specific area but appears to be for the whole display, in contrast to the claimed invention. It is especially true that the claimed invention would not have been obvious as the decrease in Purdy is not in relation to a touch as claimed.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Office respectfully submits that Lee et al. teach spot luminance increase due to a touch (Fig. 6G). Furthermore, Purdy et al. teach a method of luminance adjustment, wherein a luminance of blue in the second region is lower than a luminance of blue in the first region (Fig. 5, paragraph 19, refer to scaling signal 410, see also input signal 420 comprising pixels whose brightness is to be scaled, notice that red, green and blue components of the display pixels are scaled simultaneously, so that when the luminance of the second region of Lee and Park is lowered relative to the first region, the luminance of blue in the second region will be lower as per the disclosure of Purdy).

As per claim 3, Applicant argues wherein “Instead, the combination of references in the rejections appears to be using the subject application and claims as a roadmap or blueprint for combining opposed teachings which is an improper form of hindsight reasoning. See, e.g., In re Fine. 837 F.2d 1071,1075 (Fed. Cir. 1988) and Princeton Biochemicals. Inc, v. Beckman Coulter. Inc.. 411 F.3d 1332, 1337-38 (Fed. Cir. 2005) (“This line of reasoning would import hindsight into the obviousness determination by using the invention as a roadmap to find its prior art components. Further, this improper method would discount the value of combining various existing features or principles in a new way to achieve a new result—often the essence of invention”). As a result, the §103 rejections based thereon are improper.”

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Furthermore, The Office submits that even though Lee, Park and Purdy et al. may not necessarily teach wherein the luminance of blue is lowered, while the luminance of red and green is not lowered, so as to reduce power consumption, said limitation, although implicitly argued, is not currently being claimed.

As per newly added claim 32, Applicant argues that Lee, Park and Purdy et al. do not teach the newly added limitation of wherein a boundary between the first region and the second region has a luminance between that of the first region and the second region.

The Office respectfully submits that it seems reasonably broad to construe the union of an outer circumference of the first region and an inner circumference of the second region as the claimed “boundary”. The luminance in said boundary seems to be, by definition, a luminance “between that of the first region and the second region” as claimed.

wherein the luminance changes in accordance with a sigmoid function in a boundary between the first and second regions, so as to reduce eye strain of the user, said limitation is neither currently being claimed nor is it necessarily implied by the newly claimed limitation of claim 32.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 20, 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0205451 to Lee; in view of US 2016/0210013 to Park et al.; further in view of US 2012/0218314 to Purdy et al.

As per claim 3, Lee teaches a display device comprising a display region displayed by a light-emitting element, 
wherein the display region is configured to detect a touch (Fig. 6C), 
wherein a point touched by a user in the display region is a first point, wherein a point which has been touched by the user prior to the first point is a second point 
wherein the display region comprises a first region and a second region obtained by excluding the first region from the display region, wherein the first region comprises the first point and the second point (Fig. 6C, first region 660 and second region excluding 660), 
wherein a luminance in a first region is higher than a luminance in the second region (paragraph 199, increasing luminance of the area increases readability). 
Lee does not teach the first point touched by the user’s forefinger and the second point touched by a user’s thumb.
Park et al. teach the first point touched by the user’s forefinger and the second point touched by a user’s thumb (Fig. 3, paragraph 35, notice that it is functionally equivalent to replace the forefinger and middle fingers to set a partial region).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Lee so that the first point touched by the user’s forefinger and the second point touched by a user’s thumb, such as taught by Park et al., for the purpose of selecting an area.
Lee and Park et al., do not teach wherein a luminance of blue in the second region is lower than a luminance of blue in the first region.
Purdy et al. teach wherein a luminance of blue in the second region is lower than a luminance of blue in the first region (Fig. 5, paragraph 19, refer to scaling signal 410, see also input signal 420 comprising pixels whose brightness is to be scaled, notice that red, green and blue components of the display pixels are scaled simultaneously, so that when the luminance of the second region of Lee and Park is lowered relative to the first region, the luminance of blue in the second region will be lower as per the disclosure of Purdy).


As per claim 5, Lee, Park and Purdy teach the display device according to claim 3, wherein the display region displays a background (Lee, paragraph 48) and text including a plurality of lines (Lee, Fig. 6C). 

As per claim 20, it comprises similar limitations to those of claim 3 and it is therefore rejected for similar reasons.

As per claim 22, it comprises similar limitations to those of claim 5 and it is therefore rejected for similar reasons.

As per claim 32, Lee, Park and Purdy teach the display device according to claim 3, wherein a boundary (Fig. 6C, union of an outer circumference of region 660 and an inner circumference of region excluding 660) between the first region and the second region has a luminance between that of the first region and the second region (Fig. 6C, the outer circumference of region 660 has a first luminance, the inner circumference of region excluding 660 has a second luminance, said first and second luminances of the inner and outer circumferences are “luminances between that of the first region and the second region” as claimed).


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0205451 to Lee.; in view of US 2016/0210013 to Park et al.; in view of US 2012/0218314 to Purdy et al.; further in view of US 2017/0206857 to Li

As per claim 12, it comprises similar limitations to those of claim 3 and it is therefore rejected for similar reasons.
Lee, Park and Purdy et al. do not teach wherein display is performed in the first region by using a light-emitting element, and wherein display is performed in the second region by using a reflective element.
Li teaches wherein display is performed in the first region by using a light-emitting element, and wherein display is performed in the second region by using a reflective element (Fig. 3, paragraph 3, refer to light emitting pixel section 1 and reflective pixel region 2).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Lee, Park and Purdy, so that display is performed in the first region by using a light-emitting element, and wherein display is performed in the second region by using a reflective element, such as taught by Li, for the purpose of reducing power consumption.

As per claim 14, it comprises similar limitations to those of claim 5 and it is therefore rejected for similar reasons.

Claims 26, 27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0205451 to Lee; in view of US 2016/0210013 to Park et al.; in view of US 2012/0218314 to Purdy et al.; further in view of US 2016/0110100 to Wang et al.

claim 26, Lee, Park and Purdy et al. teach the display device according to claim 3, wherein a contour of the first region is one closed shape (Lee, Fig. 6C).
Lee, Park and Purdy et al. do not teach wherein the closed shape is one ellipse.
Wang et al. teach wherein the closed shape is one ellipse (Fig. 9, “although only examples of a rectangle and a circle are given as above, the non-full-screen display region may also include an ellipse, a square”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Lee, Park and Purdy, so that the closed shape is one ellipse, such as taught by Wang et al., because it provides the same functionality and predictable result of delimiting a screen area as desired by a user.

As per claim 27, Lee, Park, Purdy and Wang et al. teach the display device according to claim 26, wherein the one ellipse is configured to be enlarged as a distance between the user’s forefinger and thumb increases (Wang, paragraph 30).

As per claim 30, it comprises similar limitations to those in claim 26 and it is therefore rejected for similar reasons.

As per claim 31, it comprises similar limitations to those in claim 27 and it is therefore rejected for similar reasons.


Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0205451 to Lee.; in view of US 2016/0210013 to Park et al.; in view of US 2012/0218314 to Purdy et al.; in view of US 2017/0206857 to Li; further in view of US 2016/0110100 to Wang et al.

As per claim 28, Lee, Park, Purdy and Li et al. teach the display device according to claim 12, wherein a contour of the first region is one closed shape (Lee, Fig. 6C).
Lee, Park, Purdy and Li et al. do not teach wherein the closed shape is one ellipse.
Wang et al. teach wherein the closed shape is one ellipse (Fig. 9, “although only examples of a rectangle and a circle are given as above, the non-full-screen display region may also include an ellipse, a square”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Lee, Park, Purdy and Li, so that the closed shape is one ellipse, such as taught by Wang et al., because it provides the same functionality and predictable result of delimiting a screen area as desired by a user.

As per claim 29, Lee, Park, Purdy, Li and Wang et al. teach the display device according to claim 28, wherein the one ellipse is configured to be enlarged as a distance between the user’s forefinger and thumb increases (Wang, paragraph 30).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694